Citation Nr: 9920068	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-44 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served 20 years of active military service and 
retired from active duty in November 1994.  This appeal 
arises from an April 1996 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
heart condition.  In October 1997, the veteran's claim was 
remanded to the RO for a travel board hearing.  The veteran 
moved from North Carolina to Alabama, and in November 1997, 
the claim was transferred from the Winston-Salem, North 
Carolina RO to the Montgomery, Alabama RO.  


REMAND

A review of the record reveals that on the veteran's 
September 1996 substantive appeal, he requested a Central 
Office Board of Veterans' Appeals (Board) hearing.  He was 
scheduled a hearing before a Board member in Washington, D.C. 
for August 28, 1997.  Two weeks prior to the hearing, the 
veteran contacted the Board by letter indicating that he had 
relocated from North Carolina to Alabama and no longer could 
afford the expense of traveling to Washington, D.C. for a 
hearing.  He requested that his hearing be rescheduled for a 
hearing in Alabama or in the Alabama region.  In September 
1997, his accredited representative contacted the Board and 
indicated that the veteran desired a Travel Board hearing.  
In January 1999, the veteran was scheduled for a 
videoconference hearing on February 25, 1999.  The veteran 
did not report for the February 1999 videoconference hearing.  
His accredited representative indicated in a March 1999 
letter that the veteran did not cancel his hearing and he 
desired a Travel Board hearing in Montgomery, Alabama be 
scheduled.  Therefore, the veteran should be scheduled for a 
Travel Board hearing pursuant to 38 C.F.R. § 20.700 (1998).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a Travel Board hearing for the 
appellant.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b).  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to accord the veteran due process.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


